Citation Nr: 1340686	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1955 to May 1975 .  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by which the RO denied entitlement to TDIU.  This matter was previously remanded by the Board in September 2012 and June 2013 for further evidentiary development consisting of requesting outstanding VA treatment records and obtaining a VA examination.  The Board finds that the June 2013 remand order has been substantially complied with and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of post traumatic stress disorder (PTSD) (current rating of 50 percent); type II diabetes mellitus (current rating of 20 percent); right lower extremity peripheral neuropathy (current rating of 20 percent); left lower extremity peripheral neuropathy (current rating of 20 percent); right upper extremity peripheral neuropathy (current rating of 10 percent); left upper extremity peripheral neuropathy (current rating of 10 percent) Peyronie's disease with sexual dysfunction (current rating of 20 percent); hemorrhoids (current rating of 20 percent); residuals of appendectomy (current noncompensable); and diabetic retinopathy (current rating 10 percent) with a combined total rating of 90 percent from December 12, 2005.    

2.  The Veteran has a college education and work experience as an administrator.  

3.  The service-connected disabilities are not shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2006 and July 2008 that fully addressed all three notice elements and was sent prior to the initial decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in July 2008.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  Additionally, the Veteran was afforded adequate medical examinations in furtherance of his claim.  VA provided examinations in June 2013 to obtain medical evidence as to the current severity of the service-connected disabilities and evidence as to whether the disabilities affected employability.  The examinations are adequate because the examinations were performed by medical professionals based on review of the claims file and a solicitation of history and symptomatology from the Veteran, and examinations of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners considered the Veteran's reported medical history and lay statements concerning the claimed disorders.  The VA examiner described the symptoms and manifestations due to the service-connected disabilities.  The VA examiners reported whether the disabilities caused functional impairment or functional limitation and provided a medical opinion as to whether the disability prevented substantially gainful employment.  The examination reports are accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained for these issues.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In July 2008, January 2009, and June 2012, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.    

Accordingly, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  

Legal Criteria

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102 (2012).  

Analysis

The Veteran's service-connected disabilities include PTSD currently rated as 50 percent disabling; type II diabetes mellitus currently rated as 20 percent; right lower extremity peripheral neuropathy currently rated as 20 percent; left lower extremity peripheral neuropathy currently rated as 20 percent; right upper extremity peripheral neuropathy currently rated as 10 percent; left upper extremity peripheral neuropathy currently rated as of 10 percent Peyronie's disease with sexual dysfunction currently rated as 20 percent; hemorrhoids currently rated as 20 percent; residuals of appendectomy currently rated as noncompensable; and diabetic retinopathy currently rated as 10 percent.  The combined evaluation of the Veteran's service-connected disabilities is 90 percent.  See 38 C.F.R. § 4.25 , Table I, Combined Ratings Table (2013).  The percentage criteria for TDIU eligibility are met and therefore, entitlement to TDIU may be considered on a schedular basis.  38 C.F.R. § 4.16(a).

In the VA Form 21-8940 dated in July 2008, the Veteran stated that he is unable to secure substantially gainful employment due to all of his service-connected disabilities.  The Veteran stated that his disabilities affected fulltime employment on October 15, 2007 and he last worked fulltime on December 31, 2007.  The Veteran indicated that the most he earned in one year was $82,000 in 2007.  He reported that he worked as an administrator for the federal government from December 2002 to December 31, 2007 and his highest gross income per month was $6,500.  He reported that he did not receive disability retirement benefits.  He reported that he had 4 years of college education.  

In a July 2008 application for TDIU, the Veteran reported that he was prevented from securing or following any substantially gainful employment because of his PTSD.  He reported that this disability affected his full time employment on December 20, 2007 and he last worked full time on December 31, 2007.  He stated that he had worked as an administrator for the federal government from March 1986 to December 2007 and the highest gross income per month was $6,500.  He stated that he had three years of college education.  

In a December 2008 statement, the Veteran stated that he had to retire because of the symptoms of depressed mood swings, anxiety attacks, suspiciousness, survivor guilt, uncontrollable crying, and panic attacks.  He reported that he also had trouble falling and staying asleep and memory loss.  The Veteran stated that he relied heavily on his employees to accomplish his work tasks.  He stated that he has applied for several job openings but because of his age and work restrictions, employers are not willing to take a chance on him.  See also the Veteran's statements dated in January 2009 and April 2009.  In a June 2012 statement, the Veteran asserted that the medications used to treat his service-connected disabilities caused drowsiness and dizziness, and this precluded him from attaining gainful employment.   

Review of the record shows that the Veteran served in the Air Force for 20 years and his military occupation was supply.  After he left service, the Veteran obtained two associate degrees in social service technology.  He also received a Bachelors of Science in English.  After service, the Veteran worked as a caretaker at a cemetery for 5 years and he then worked as an administrator for 22 years.  See the March 2008 VA psychiatric examination report which notes the Veteran's educational and occupational history.       

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted.  There is competent and credible evidence that establishes that the Veteran has been gainfully employed from 1976 until December 2007.  The evidence of record shows that the Veteran voluntarily retired when he was eligible for a civil service pension.  

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment.  The Veteran's service-connected PTSD does not preclude all forms of substantially gainful employment.  The medical evidence of record shows that the service-connected PTSD causes mild to moderate occupational impairment and the PTSD does not preclude all forms of substantially gainful employment.  VA treatment records dated in March 2007 and June 2007 indicate that the Veteran's Global Assessment of Functioning (GAF) score for the PTSD was 55.  A March 2008 VA QTC psychiatric examination report indicates that the Veteran's GAF score was 75 which is indicative of transient symptoms and no more than slight social and occupational impairment.  The examiner noted that the Veteran's symptoms had a fair effect on the Veteran's daily functioning.  It was noted that the Veteran was on medications and he had no side effects.  The examiner stated that the Veteran's psychiatric symptoms were controlled by the medications. 

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-4), p. 32).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

In a September 2008 VA QTC examination conducted by Dr. H.N., the Veteran reported that he worked as an administrator for many years.  The Veteran stated that he voluntarily stepped down when he became irritable, impatient, and anxious.  The Veteran stated that he recognized that he was no longer able to perform all of his tasks and had some memory lapses as well.  The Veteran reported difficulty with concentration and memory function.  The examiner noted that the Veteran's symptoms had increased since his retirement because he was more idle and had more time to think.  Dr. H.N. stated that, in his opinion, the Veteran was unable to work in an administrative position due to the Veteran's incapacity to handle sustained emotional stress, increased irritability, and increased symptoms of depression.  However, Dr. H.N. stated that the Veteran was capable of performing work provided that he was in a structured environment where he was supported and he should not be assigned any administrative responsibilities at that time.  The GAF score was 55 which is indicative of moderate impairment in social and occupational functioning.   

The Veteran was afforded another VA psychiatric examination in April 2012.  The examiner indicated that the diagnoses were PTSD and adjustment disorder with mixed anxiety and depressed mood.  The examiner indicated that all of the symptoms are the direct results of the PTSD.  The Board notes that when it is not possible to separate the effects of a service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181 (1998).

The April 2012 VA psychiatric examination report indicates that the Veteran reported that he had been taking four medications for his psychiatric disorders and reported no side effects.  The examiner opined that the psychiatric disorders caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks although general functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner opined that the Veteran was capable to perform some work from a mental health point of view but he would no longer be able to provide a leadership role or serve executive functions.  His current GAF score was 78 which is indicative of transient symptoms and/or no more than slight impairment in social and occupational functioning.  DSM-4.   

The Veteran was afforded an additional VA psychiatric examination in August 2013.  The Veteran underwent psychiatric examination and was given several psychological tests.  The diagnoses were PTSD and depressive disorder, not otherwise specified.  The examiner indicated that the GAF score assigned to the psychiatric disorders was 51 to 60 which is indicative of moderate symptoms and moderate impairment in social and occupational functioning.  The examiner stated that the disorders caused occupational and social impairment with reduced reliability and productivity.  

The examiner indicated that there was considerable reason to question the validity of the self report made by the Veteran.  The examiner noted that multiple measures suggested that response bias was present with respect to the claims of both cognitive and psychiatric claims.  The examiner noted that many such claims would not be considered to be related to the service-connected PTSD, and relative to the PTSD, the examiner indicated that he did not see convincing data that the Veteran's PTSD had significantly worsened since the last examination in September 2008.  In the September 2008 VA examination report, the examiner noted that the Veteran was capable of performing work from a mental health point of view provided that the Veteran was in a structured setting where he was supported.  The current examiner noted that he found no reason to offer an opinion contradictory to this assertion.  The examiner noted that the Veteran complained of a large variety of ailments and such complaints appear to exaggerate his difficulties in a manner that makes true assessment of functioning difficult at best.  With respect to the solely the PTSD, the examiner saw no significant worsening of presentation.  The examiner stated that the review of the medical records suggest that the continuing presence of moderate PTSD symptoms and such symptoms may interfere with his work based tasks but would not preclude the Veteran from ultimately completing such.  The examiner indicated that such can be noted in the Veteran's prior history of success in more than thirty year career while experiencing similar difficulties.  The examiner further noted that the appropriate selection of future workplace environments and duties would assist in minimizing the impact of the claimed symptoms.  The examiner stated that the medical evidence of record in this case was reviewed and considered in the overall assessment of the Veteran.  The Veteran voiced a number of symptoms that are inconsistent with historical presentation and considered highly unlikely to occur in combination.  Further, multiple screening measures for the presence of response bias suggested that the Veteran was not accurately relating his symptoms to the examiner.  Additionally, it was noted that the Veteran's self report was not consistent with observed/documented behaviors.  As such, the examiner must rely heavily on the historical records and consider the Veteran's self report to be of questionable validity.  

The August 2013 VA examination report shows the Veteran reported having every PTSD symptom listed and he also reported additional symptoms.  The examiner noted that the Veteran complained of having more numerous symptoms but such were not consistent with the medical records, the examiner's observations, or known patterns in presentation in the mentally ill population.  The examiner stated that such atypical symptoms were not included in the PTSD checklist and the examiner failed to find sufficient data to support a belief that such are present at this time.  

The VA examination report indicates that the Veteran reported having severe or profound cognitive impairments and significant confusion and there was significant concern as to the validity of his cognitive complaints.  Speech was normal and the Veteran had little difficulty relating his thoughts and feelings and this was not consistent with his level of claimed cognitive dysfunction.  The Veteran reported chronic symptoms of psychosis and this was not consistent with a diagnosis of PTSD.  The Veteran also reported experiencing hallucinations on all five sensory modalities and such would be an extremely rare occurrence and atypical for known patterns or presentations for psychotic disorders.  Given the examiner's concern regarding response bias, dissimulation measures to assess of the presence of such were administered.   The Veteran completed the Structured Inventory of Malingered Symptomatology and his score was indicative of inaccurate self report of symptoms and test performance.  Evaluations were noted on all scales and are suggestive of an attempt to manipulate the results of the assessment to portray himself in an overly negative manner.  A screening measure for dissimulation of psychiatric dysfunction was administered and the result was highly suggestive of malingered psychopathology in both clinical and nonclinical samples.  

The Board finds that the August 2013 VA PTSD examiner's opinion is competent and probative medical evidence.  The VA examiner based his opinion upon examination of the Veteran, psychological test results, and review of the medical evidence of record.  It appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that was supported by sound reasoning.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

The Board finds that the August 2013 VA opinion, the 2012 VA opinion, the September 2008 VA opinion, and the VA mental health treatment records establish that the service-connected PTSD causes transient or slight to moderate impairment in social and occupational functioning.  The weight of the competent and credible evidence shows that the Veteran would be able to follow substantially gainful employment in a structured work environment.  The weight of evidence shows that the Veteran's service-connected PTSD has not rendered him unable to obtain or maintain substantially gainful employment and does not preclude all forms of substantially gainful employment.  

The weight of lay and medical evidence shows that the Veteran's service-connected type II diabetes mellitus, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, and diabetic retinopathy have not rendered him unable to obtain or maintain substantially gainful employment and do not preclude all forms of substantially gainful employment.  

In the September 2008 QTC general examination, the examiner reported on all of the Veteran's service-connected disabilities, except for PTSD, and stated that the effects of the Veteran's conditions on his daily activities are that he fatigues easily, watches his diet, takes medication, and is unable to do as much as he formerly did.  

In the April 2012 VA eye examination, the examiner noted that the Veteran's eye condition does not impact his ability to work; however, the Veteran reported that he was unable to read or drive on occasion.  

The August 2013 VA examination report indicates that the examiner reviewed the claims folder and examined the Veteran.  The examiner opined that the Veteran was not found to be unemployable due to the service-connected disabilities after review of his history, physical exam, lab work, and claims filer review.  The examiner indicated that the Veteran may work if he desired.  The examiner stated that the Veteran was not totally medically disabled.  The examiner noted that the Veteran walked with a slight limp using a cane, however, his overall physical exam was grossly normal for his age with relatively small non-disabling medical abnormalities.  Physical examination was normal except for mild left carotid bruit, bilateral arcus senilis, hyperemic medial right nares, slightly diminished right hand grip (4/5) but otherwise grossly normal strength of the upper and lower extremities, mildly elevated blood pressure, and tachycardia at 117/minute.  

The examiner noted that the Veteran served on active duty for 20 years followed by a 34 year full time civil service career as an administrator from which he retired in 2008.  The examiner noted that the Veteran stated that he had a driver's license, but that one of his doctors told him he should not drive and that was one of his reasons why he was not capable of working.  However, it was noted that the Veteran was observed walking to his truck after the examination and driving away; he had told the examiner that his son had dropped him off.  The examiner opined that from a medical standpoint, the Veteran was capable of administrative work.  The examiner noted that at the Veteran's age of 75, his response time and physical capacity was not that of when he retired at age 38 (from the military) but he was still capable of working if he desired.  The examiner noted that a review of the VA treatment records from his primary care physician at VA shows that the Veteran's diabetes mellitus type II is well controlled and the diabetic retinopathy and peripheral neuropathy were stable.  The examiner noted that the lab work shows that the diabetes mellitus has been well controlled for many years.  

The April 2012 VA diabetes mellitus examination report indicates that the service-connected diabetes mellitus type II did not require regulation of activities as part of the medical management of the diabetes mellitus.  The examiner opined that the diabetes mellitus and complications due to the diabetes mellitus (diabetic peripheral neuropathy and diabetic retinopathy) did not impact his ability to work.  The VA examination report indicates that the symptoms of the peripheral neuropathy were mild paresthesias and dysesthesias.  Physical examination revealed that strength in the upper and lower extremities was normal.  Vibration sensation in the upper and lower extremities was decreased.  The diabetic peripheral neuropathy in the upper and lower extremities was described as mild.  The examiner opined that the peripheral neuropathy did not impact the Veteran's ability to work.  

The weight of lay and medical evidence shows that the Veteran's service-connected Peyronie's disease with sexual dysfunction, hemorrhoids, and residuals of appendectomy have not rendered him unable to obtain or maintain substantially gainful employment and do not preclude all forms of substantially gainful employment.  In the September 2008 QTC general examination, the examiner opined that the effects of the Veteran's service-connected disabilities on his daily activities are that he fatigues easily, watches his diet, takes medication, and is unable to do as much as he formerly did.  The January 2013 VA examination report indicates that the VA examiner only discussed the Veteran's hemorrhoid disability and noted that the Veteran's hemorrhoids did not impact his ability to work.

The Board finds the August 2013 and the April 2012 VA medical opinions and findings to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history.  The examiners examined the disabilities, noted what limitations the disabilities caused, and considered the Veteran's work history.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The weight of the competent and credible medical evidence shows that the service-connected disabilities are not so severe as to render the Veteran unemployable in all forms of substantially gainful employment.  There is probative medical evidence which establishes that the Veteran is capable of some forms of substantially gainful employment.  The Board finds that the probative evidence of record supports that finding that while the service-connected disabilities cause some physical and psychiatric limitations, they do not preclude the Veteran from all forms of substantially gainful employment, specifically employment that is sedentary or requires light activity.  There is no medical evidence or other competent evidence which establishes that the medications the Veteran uses to treat the service-connected disabilities preclude him from all forms of substantially gainful employment.  The medical evidence of record establishes that the Veteran is capable of sedentary or light activity employment in a structured environment.  Further, his work history demonstrates that he has experience as an administrator which is sedentary or light employment, although he may no longer be able to work in a leadership role.  

The Veteran has offered his own assertions regarding the level of impairment resulting from his service-connected disabilities including the service-connected PTSD, and the Board finds him competent to testify regarding such observable symptomatology and to testify as to an observable event such as being unemployed or unable to work.  See Jandreau, supra.   

However, the Board finds that the Veteran's own statements that he is precluded from obtaining and retaining all forms of employment due to his service-connected disabilities to have limited credibility and probative value.  There is probative evidence that the Veteran exaggerated the type of symptoms and the severity of the symptoms upon VA examination in August 2013.  He also reported to an examiner that he was unable to drive due to the medications and his eye disability but he was observed driving away from the VA facility after the examination.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza, supra.  The Board finds that the Veteran's statements have limited credibility and therefore little probative value since it appears that the Veteran's statements are biased and were made with the desire for monetary gain.  The Veteran has not submitted any other competent and credible evidence to support his contentions that he is unemployable in all forms of substantially gainful employment due to his service-connected disabilities.  

The Board finds that the weight of the competent and probative medical evidence demonstrates that the Veteran's service-connected disabilities do not preclude him from obtaining all forms of substantially gainful employment and the weight of the competent and probative medical evidence establishes that the Veteran is able to perform sedentary or light work in a structured environment and he has a long work history in these type of positions.   

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied. 



ORDER

A total rating based on individual unemployability by reason of service-connected disabilities is denied.     




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


